Fi|| in this information to identify the case:

 

Debtor Oxbridqe Coins, |nc.

 

Distridt of Cal ifornia
(slate)

United States Bankruptcy Court for the: NOI'thel'l’i

18-31040 DM 11

Case number
(|f known)

 

El check if this is an
amended filing

 

Official Form 206E/F
Schedule ElF: Creditors Who Have Unsecured C|aims 12115

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY unsecured claims and Part 2 for creditors with NONPR|OR|TY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Officia| Fo rm 206AlB) and on Schedule G: Executory Contracts and Unexpired Leases
(Ofiicia| Form 2066). Number the entries in Parts 1 and 2 in the boxes on the |eft. |f more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this fonn.

 

 

m List All Creditors with FR|OR|TY Unsecured C|aims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

n No. Go to Part 2.
n Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. lf the debtor has more than
3 creditors with prion'ty unsecured claims. t”lll out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

Tota| claim Priority amount
Priority eredifer’e narne and mailing address As ofthe tition tilin date, the claim is:
m Lena Wl|der check all th‘; apply. g $ 385'00 $ 385'00
C/O UXbrldge bolns, |nc. n Confingent
El unliquidated
n Fr n i 0 CA 94109 El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number _ _ No
. . El Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. §507(a)l 5 )
Prio_ri creditor's name and mailing address As °fthe tition ti|in date, the claim is:
m Borls arkovsky Check all m‘;‘: aple 9 $ 1,250.00 $ 1.250.00
Clo uxbrldge bolns, |nc. n Contjngent
2145-VarrNess-Avenue_ El Unliquidated
San Franciscg, QA 94199 El Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number 1_ No
. . El Yes
Specify Code subsection of PR|Ole unsecured
claim: 11 U.S.C. §507(a)( 5 )
a lic():rF]t§|c |étr¢'il|rg»“lll§g=e and mailing address As of the petition filing date, the claim is: $ 400_00 $ 400_0[)

 

Cfo_OXbridge Coins, inc.
W§¥an-NessAvenue_
San Francisco, CA 94109

Date or dates debt was incurred

 

 

 

Check all that apply.
El Contingent
El unliquidated
El Disputed

Basis for the claim:
Emplovee Wages

 

Last 4 digits of account ls the claim subject to offset?
number __ 2 No
El Yes

Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. §507(a)( 5 )

Case: 18-31040 Doc# 15 Filed: 10/05/18 Entered: 10/05/18 11:33:09 Page 1 of 7

Ofiicia| Form 206E/F

Schedu|e ElF: Creditors Who Have Unsecured C|aims

page 1 of _

Debtor Oxbridqe COlnS, |nC. Case number lirknewn) 18-31040 DM 1 1

 

Name

m Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

previous page. |f no additional PR|OR|TY creditors exist, do not fill out or submit this page. T°ta' claim Pri°rity am°“"t
|:| Priority creditor's name and mailing address $ 625_00 $ 625_00
As of the petition filing date, the claim is:
_ Check all that apply.
Ekcheng_uer, lulla |;| Contingent
cfcrOxbndge€oms,_tnc._ El unliquidated
2-145¥arl-Ness-Avenue_ El Disputed
San Francisco, CA 94109
Date or dates debt was incurred Basis for the claim:
Emolovee wages
Last 4 digits of account ls the claim subject to offset?
number 7_86_2__ 2 No
. . El Yes
Specify Code subsection of PR|Ole unsecured
claim: 11 U.S.C. § 507(a)( 5 )
|:| Priority creditor's name and mailing address $ 1 l045_00 $ 1’045_00
As of the petition filing date, the claim is:
_ Check all that apply.
Mlchael Johnson El contingent
cfcr@XbridgeCoins,_tnc._ El unliquidated
2445-Van-NessAvenue_ El Disputed
San Francisco, CA 94109
Date or dates debt was incurred Basis for the claim:
Emp|oyee wages
Last 4 digits of account ls the claim subject to offset?
number _ _ _ _ g No
. . El Yes
Specify Code subsection of PR|OR|TY unsecured
claim: 11 U.S.C. § 507(a)( 5 )
|:| Prlorlty creditor’s name and mailing address - - - - - $ 2 300-00 $ 2,300_00
As of the petition filing date, the claim ls:
. Check all that apply.
ROSt|S|aY Po|yak. El Contingent
= - El unliquidated
21_15Alan_l>lessAvenue_ g Disputed
San Francisco, CA 94109
Date or dates debt was incurred Basis for the claim:
Emp|oyeejdlages_
Last 4 digits of account ls the claim subject to offset?
number _ _ _ _ M No
. . El Yes
Specify Code subsection of PR|Ole unsecured
claim: 11 U.S.C. § 507(a)( 5 )
Priority creditor’s name and mailing address
|:| Ae ofthe petition tiling date, the claim is: $ 2'300'00 $ 2-300'00
- Check all that apply.
\<§Y|Or;b:i%|§kt'loins inc m C°"ti"ge"t
21 15 H H n ’ ' g unliquidated
_ Dis uted
San Francisco, CA 94109 p
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account ls the claim subject to offset?
number Ml3__ No
. . El Yes
Spech Code subsection of PR|Ole unsecured
claim: 11 U.S.C. § 507(a)l 5 )
Case: 18-31040 Doc# 15 Filed: 10/05/18 Entered: 10/05/18 11:33:09 Page 2 of 7

Oflicia| Form 206E/F Schedu|e ElF: Creditors Who Have Unsecured C|aims

page _ of

Debtor Oxbridqe Coins. |nc.

 

Name

m List All creditors with NONPR|0R|TY Unsecured claims

Case number lirknewn) 18-31040 DM 1 1

 

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. |f the debtor has more than 6 creditors with nonpriority

§

unsecured claims. t”l|| out and attach the Additional Page of Part 2.

Nonpriority creditor's name and mailing address

Dollars and Cents

 

128 East Main Street

 

ROCheSter, |L bibbd

 

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address

A|ex & Son Coins

August, 2018

 

1413 Grant Avenue

 

i\l'ovato, CA 94945

 

Date or dates debt was incurred
Last 4 digits of account number
Nonpriority creditor's name and mailing address
Vadim Kozlov

2400 Angel Lane

Janua[y, 2018

 

South San Francisco, CA 94080

 

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address
Di||on Gaqe, |nc.

June,2018

 

15301 Dallas Parkway 200

 

itng 'r\/ -u-AAA
l'\uulbu[l, l/\ IDUUI

 

Date or dates debt was incurred
Last 4 digits cf account number
Nonpriority creditor's name and mailing address
Florida Go|d Coin Exchanqe

 

22509 Ha|e Road

 

tand'O`l:akes“FL 3463§

 

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address
Chase, |nc.

May 2018

 

P.O. BoX 15123

 

W||m|ngtOn, L)I: 19800-5£98

 

Date or dates debt was incurred

213

Last 4 digits of account number

CaSe: 18-31040 DOC# 15
Oflicia| Form 206E/F

Amount of claim

As of the petition filing date, the claim is:

19,762.00

 

Check all that apply.
n Contingent
El unliquidated
n Disputed

Basis for the claim: Trade debt.

ls the claim subject to offset?
No
cl Yes

As of the petition filing date, the claim is:

cheek ailihaiapply. $
El Contingent

l;l Un|iquidated

El Disputed

Basis for the claim: Trade debt.

ls the claim subject to offset?
No
cl Yes

As of the petition filing date, the claim is:

50.000.00

100.000.00

 

cheek ailthaiapply. $
l;l Contingent

|Zl unliquidated

l;l Disputed

Basis for the claim: Trade Debt

ls the claim subject to offset?
No
cl Yes

As of the petition filing date, the claim is:

134,000.00

 

cheek ailihaiapply. $
El Contingent

El unliquidated

El Disputed

Basis for the claim: Trade Debt

ls the claim subject to offset?
No
l:l Yes

As of the petition filing date, the claim is:

75,000.00

 

check ailthaiapply. $
|;l Contingent

l:l Un|iquidated

n Disputed

Basis for the claim: Trade Debt

ls the claim subject to offset?
No
n Yes

As of the petition filing date, the claim is:

14,270.00

 

Check all that apply. $
El Contingent

El unliquidated

l:l Disputed

Basis for the claim: Trade credit card.

ls the claim subject to offset?
g No
n Yes

Filed: 10/05/18 Entel’ed: 10/05/18 11233:09

Schedu|e ElF: Creditors Who Have Unsecured C|aims

Page 3 ct 7

page _ of

Debtor _Qxhridge Coins lnc

 

Name

w Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the

previous page. |f no additional NONPR|OR|TY creditors exist, do not fill out or submit this page.

Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3. Nonpriority creditor's name and mailing address

 

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

`;| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address

.°°
l

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

.°°
l

Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits cf account number

As of the petition filing date, the claim is:
Check all that apply. $
n Contingent
El unliquidated
n Disputed
l:l Liquidated and neither contingent nor
disputed

Basis for the claim:

ls the claim subject to offset?
n No
cl Yes

As of the petition filing date, the claim is:

Case number lirknewn) 18-31040 DM 1 1

Amount of claim

 

Check all that apply. $
\:l Contingent

El unliquidated

El Disputed

Basis for the claim:

ls the claim subject to offset?
l:l No
l;l Yes

As of the petition filing date, the claim is:
Check all that apply. $

 

l:l Contingent
l;l Un|iquidated
El Disputed

Basis for the claim:

ls the claim subject to offset?

n No
l;l Yes

As of the petition filing date, the claim is:
cheek ailthaiapply. $

 

l;l Contingent
|Zl unliquidated
l;l Disputed

Basis for the claim:

ls the claim subject to offset?
l;l No
n Yes

As of the petition filing date, the claim is:
Check all that apply. $

 

n Contingent
El unliquidated
n Disputed

Basis for the claim:

ls the claim subject to offset?
l:l No
l;l Yes

CaSe: 18-31040 DOC# 15 Filed: 10/05/18 Entered: 10/05/18 11:33:09
Oflicia| Form 206E/F Schedu|e ElF: Creditors Who Have Unsecured C|aims

Page 4 ct 7

page _ of

Debtor

 

oxntidge;;aina inc.

Name

m List 0thers to Be Notified About Unsecured claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examp|es of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

Case number lirknewn) 18'31040 DM 1 1

 

lf no others need to be notified for the debts listed in Parts 1 and 2, do not fill outer submit this page. |f additional pages are needed, copy the next page.

4.1.

4.2.

4.3.

4.4.

4.5.

4.6.

4.7.

4.8.

4.9.

4.10.

4.11.

4.12.

Oflicia| Form 206E/F

Name and mailing address

Kinry and Associates LLC
ZOOOWWNess_AVeTSuite 400
SalerFi=ancisco,-GA-QMB9_

 

 

SurePayroll
ZSSDR . … ss .| mc
Giel=tview,-H_-S{…-SHRE_

 

Sure401K _

 

Anthem Blue Cross
129Manurnent6ireie_

indianapolis, lN 46904

 

 

Willis of New York
Tt_EastatzttlTStreetSuite #600
Miehael-Peai=l-New¥el=leN>HBGH_

 

 

RingCentral
MHOBavis Diive
Beimont,_CA94002_

 

 

Data Age Software

 

 

 

_New_pgj:f_Bear\h, (`A Q?RRR

 

Sprint
P.u. Box 049/ l

-l:oS-Angeles,_GA-99954_

 

 

PG&E
77 Bea|e Sl
'Sal`l l':lallt.la\.u, Ca 94

 

Anl:
lUd

 

Uline Shipping Supplies
12575 Uline Drive

_E|ea$ant Prairip’ W| EQ1ER

 

Bay Alarm
510`|Vlyrtle_Ave

 

 

 

On which line in Part 1 or Part 2 is the
related creditor (if any) |isted?

Line

E Not listed. Explain
Land|ord's Rep.

 

Line

Not listed. Explain

Debtr's Pavrol| Svcs. Prov

Line

2 Not listed. Explain
Plan Administrator

 

Line

E Not listed. Explain Hea|th |nsur.

Provider
Line

Not listed. Explain
Coin insurance Provider

Not listed. Explain

2 Not listed. Explain

Finclerbrint Svcs. Provider

El Not listed. Explain

Coin Exchancle Svcs Prov.

Not listed. Explain

Bus. Cell Phone Svcs. Prov.

Line

2 Not listed. Explain
utility
Line

M Not listed. Explain

Bus. Shpnq. Supp. Prov.

 

Line

Not listed. Explain

Alarm_SiLcs._ELoiiidec_

Last 4 digits of
account number, if
any

|-ld
m
`|

301;4___

Case: 18-31040 Doc# 15 Filed: 10/05/18 Entered: 10/05/18 11:33:09 Page 5 of 7

Schedu|e ElF: creditors Who Have Unsecured C|aims

page _ of _

Debtor

Oxbridqe Coins, |nc.

 

Name

Case number lirknewn) 18-31040 DM 1 1

E Additional Page for Others to Be Notified About Unsecured claims

4.

4._

4._

 

Name and mailing address

On which line in Part 1 or Part 2 is the
related creditor (if any) |isted?

Line

 

 

 

 

 

NGC Line
bbU'l bommunlcatlon l"KWy
Pccs .
_ 1921 E. Alte.»~. Pl".-.", L'"e
Santa Ana , CA c)2705

 

 

 

Comcast Line
t,l corporation system
'..&l~ O&l~ El

 

444 l:. A., 4
l l l I;Igl.lll'\Vc l\Jl.ll Fl

New York NY 10011

Line

 

Fed Ex
am

111 l=lr:l-lTl-l /.\\/l= 1'JlTl-l l=l
NEW YORK NY10011

 

Line

 

 

 

Line

 

 

 

Line

 

 

 

Line

 

 

 

Line

 

 

 

Line

 

 

 

Line

 

 

 

Line

 

 

 

Line

 

El

 

 

Not listed. Explain
Cobier Svcs. Prov.

Not listed. Explain

Coin Grading Srvcs. Prov.

 

Not |isted. Explain

Coin Grading Srvcs. Prov.

 

Not |isted. Explain
Cab|e Svcs Prov

 

Not listed. Explain

Expness_[lejlitenLSths._Eni._

Not listed. Explain

 

Not |isted. Explain

 

Not |isted. Explain

 

Not listed. Explain

 

Not listed. Explain

 

Not |isted. Explain

 

Not listed. Explain

 

Not listed. Explain

 

Not listed. Explain

 

Last 4 digits of
account number,
if any

Case: 18-31040 Doc# 15 Filed: 10/05/18 Entered: 10/05/18 11:33:09 Page 6 of 7

Schedu|e ElF: creditors Who Have Unsecured C|aims

Oflicia| Form 206E/F

page _ of _

Debtor § )Xb[idge f joins |nc Case number lirknewn) 18-31040 DM 1 1

Name

 

Total Amounts of the Priority and Nonpriority Unsecured claims

 

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts

 

5a Total claims from Pait 1 5a. $_&,3_0_5.0_0
5b. Total claims from Part 2 5b. + $_M,M
5c. Total of Par\s 1 and 2 5 $

Lines 5a + 5b = 5c. °' M`

 

 

 

Case: 18-31040 Doc# 15 Filed: 10/05/18 Entered: 10/05/18 11:33:09 Page 7 of 7

Oflicia| Form 206E/F Schedu|e ElF: creditors Who Have Unsecured C|aims page _ of _

